DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 08/30/2021 and 02/16/2022 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-3, 5-8, 11, and 12 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent No. 6394596 to Wotton et al. (hereinafter “Wotton”).
With respect to claim 1, Wotton discloses a sheet conveyor (FIG.s 1, 3, 8) comprising: a conveyance belt configured to convey a sheet on a first surface of the conveyance belt in a conveyance direction (20); a suction device configured to suck the sheet onto the conveyance belt via the conveyance belt (32); and multiple supports between the conveyance belt and the suction device in a vertical direction (40 , 272), the multiple supports configured to support a second surface of the conveyance belt, wherein a longitudinal direction of each of the multiple supports is parallel to a direction intersecting the conveyance direction, and the multiple supports are arrayed in the conveyance direction (40 , 272 FIG.s 3, 8).
With respect to claim 2, Wotton discloses wherein the multiple supports include two or more groups of multiple supports arrayed in a direction perpendicular to the conveyance direction, said two or more groups of multiple supports are separated in the direction perpendicular to the conveyance direction, and a position of at least one of said two or more groups of multiple supports is shifted from a position of another of said two or more groups of multiple supports in the conveyance direction. positions of said two or more groups of multiple supports are shifted in the conveyance direction (20, 40 FIG.s 1, 3, 8).
With respect to claim 3, Wotton discloses wherein each of the multiple supports has a shape of one of a rod, a shaft, and a linear member (20, 40 FIG.s 1, 3, 8).
With respect to claim 5, Wotton discloses wherein the multiple supports have curved surfaces contacting the conveyance belt (20, 40 FIG.s 1, 3, 8).
With respect to claim 6, Wotton discloses wherein the multiple supports are rotatable (20, 40 FIG.s 1, 3, 8).
With respect to claim 7, Wotton discloses wherein the conveyance belt is one of a mesh belt and a flat belt each having suction holes (20, 40 FIG.s 1, 3, 8).
With respect to claim 8, Wotton discloses and a heater configured to heat the sheet conveyed by the conveyance belt (272).
With respect to claim 11, Wotton discloses a liquid discharge apparatus comprising: a liquid application device configured to apply a liquid onto a sheet; and the sheet heater according to claim 8 (FIG. 1).
With respect to claim 12, Wotton discloses a printer comprising: a printing unit configured to print an image on a sheet; and the sheet heater according to claim 8 (FIG. 1).


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 4, 9 and 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 6394596 to Wotton et al. (hereinafter “Wotton”).
With respect to claim 4, Wotton discloses The sheet conveyor according to claim 3, wherein a central portion of each of the multiple supports in the direction intersecting the conveyance direction has a cross section in the conveyance direction, and both end portions of each of the multiple supports in the direction intersecting the conveyance direction has a circular cross section in the conveyance direction (20, 40 FIG.s 1, 3, 8).
However, Wotton fails to specifically disclose:
a semicircular cross section.
Wotton discloses:
a semicircular cross section (20, 40 FIG.s 1, 3, 8 ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a semicircular cross section with the method/apparatus of Wotton. This represents a slight change that was a customary practice at the time of the invention. The motivation for doing so would have been to effectively transport the medium. (20, 40 FIG.s 1, 3, 8 ).
With respect to claim 9, Wotton discloses wherein the heater includes at least one of an infrared irradiator, an ultraviolet irradiator, and an air blower (272 These are all common and well known types of heaters and were widely used at the time of the invention. Therefore, the use of any or all of these heaters would have been obvious to one ordinary skill in the art at the time of the invention in order to heat the medium.).
With respect to claim 10, Wotton discloses wherein the multiple supports are disposed in regions other than regions immediately below the heater (20, 40 FIG.s 1, 3, 8 including supports in places other than below heaters was common practice at the time of the invention and would have been obvious to one of ordinary skill in order to support the medium.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853